Citation Nr: 1110254	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 30 percent for service-connected pseudofolliculitis barbae.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that granted service connection and an initial rating of 10 percent for pseudofolliculitis.  In March 2009, the RO granted an initial 30 percent rating for his service-connected skin condition.  In May 2009, the RO proposed to reduce the rating to 10 percent.  The RO reduced the rating to 10 percent, effective October 1, 2009.  In an April 2010 supplemental statement of the case, the RO reinstated the 30 percent rating, effective for the entire pendency of the claim.  The Veteran now seeks a rating greater than 30 percent for his disability.

The Veteran testified at RO hearings in March 2009 and January 2010.  The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in June 2010.  He submitted additional evidence at his hearing as well as a waiver of RO review.  The new evidence, waiver, and a transcript of the hearing have been associated with the claims file.

The Veteran also filed an appeal seeking an earlier effective date for his award of service connection for pseudofolliculitis barbae.  However, he withdrew his appeal in December 2009.  Subsequent to his withdrawal of claim, he filed a new claim seeking an earlier effective date.  

As the issue of entitlement to an earlier effective date for the award of service connection for pseudofolliculitis barbae has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

Pseudofolliculitis barbae does not cover 40 percent of the entire body, or more than 40 percent of exposed areas be affected or require constant or near constant systemic therapy.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, VA will assign the higher evaluation if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding the increased evaluation claim, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (1999), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.

The Veteran seeks an initial rating greater than 30 percent for his service-connected pseudofolliculitis barbae, which has been rated under Diagnostic Code (DC) 7813, the diagnostic code for dermatophytosis, which, in turn, rates under DC 7806.  38 C.F.R. § 4.118 (2008).  During the pendency of the Veteran's claim, the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the RO received the current claim prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7813 directs that the disability be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars, which in this case means under Diagnostic Code 7803 or 7804; or as dermatitis, under Diagnostic Code 7806.

Under Diagnostic Code 7800, a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7806, eczema, a 60 percent rating is warranted if the skin condition covers more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or requires the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118.

Diagnostic Codes 7803 and 7804 for scars do not provide a disability rating greater than 30 percent; therefore, they are not pertinent to the Veteran's claim and will not be further discussed.  38 C.F.R. § 4.118

The evidence includes a May 2006 VA outpatient treatment record that notes drying over the cheeks and bilateral neck regions.  The Veteran had minor scarring and hyperpigmentation over all of the beard area and his treatment included use of Retin-A.  March 2007 records show continued use of Retin-A.

In August 2007, the Veteran had a VA examination.  The examiner reviewed the claims file and noted the Veteran's past treatments with acne topicals and systemic antibiotics.  Treatment at the time of the examination included the oral antibiotic Doxycycline and a cream mask.  The examiner stated that the Veteran had a few scattered papules and multiple small-pitted hypopigmented scars on his face and neck, each measuring 2-3 mm.  The scars were flat to slightly indented, superficial, stable, smooth, with no adherence, tenderness, induration, inflammation, or inflexibility and did not affect motion or function.  The exposed areas affected measured 19 percent.  The percent of the entire body affected measured 2 percent.

In September 2008, the Veteran had a general VA examination for his non-service connected pension claim, which addressed his skin condition.  The report indicates that the Veteran's skin treatment included Azithromycin, Hydrocortisone at 2.5 percent, and Minocycline.  The examiner said that the Veteran had papules and pustules on his face and neck consistent with pseudofolliculitis.  He had no deformities of the face.

The Veteran had a hearing before a Decision Review Officer (DRO) in March 2009.  At this time, he was still on the Azithromycin and Hydrocortisone cream but not Minocycline.  He testified that the condition causes burning, itching and pain.  He also started taking Silver Shield, an over-the-counter supplement.

In April 2009, he had another VA examination.  The examiner was unable to review the claims file; however, this is not prejudicial to the Veteran because the examination was ordered to determine the current severity of the Veteran's disability and because the examiner indicated review of the electronic VA treatment records.

The report indicates that the Veteran had a moustache and small beard, making it difficult to examine the skin.  The visible skin revealed scars, punctate and larger, that were slightly elevated.  Some of the scars were deeply pigmented and irregularly spaced.  His skin revealed the characteristics that would be expected of previous folliculitides around the face and neck and extending to portions of the hairline above the ear.  The lesions were without evident surrounding erythema, edema, elevation, drainage, or other stigmata of acute or recent inflammation.

The examiner noted that the Veteran's medications included corticosteroid creams as well as systemic medications, primarily antibiotics.  He said the Veteran does not take immunosuppressive medication.  He did not indicate the percentage of the body or area affected.

The Veteran submitted a list of his prescribed medications that shows that he was prescribed six days of Azithromycin two times in May 2008; once in June, July August and September 2008; and once in February 2009.  He was prescribed Doxycycline in February 2008 and April 2009 and Minocycline in August, September and October 2008.  In his VA form 9 Substantive Appeal, he stated that he was prescribed systemic therapy, Minocycline, for a period of 12 weeks in 2008 and has been prescribed steroid cream for 2 years.

A letter from Dr. C.H. from the VAMC states that he initially prescribed the Hydrocortisone to be used every other day but told the Veteran to use the cream as needed, multiple times per day.

A July 2009 VA treatment record shows that the Veteran's condition was 80 percent improved.  Treatment included Hydrocortisone cream.  In August 2009, the Veteran reported incapacitating pain and disability due to the lumps on his face and the long hair he pulls out.  He said he spends 4 to 5 hours per day picking at his face and pulling out hair and is no longer able to work due to the condition.  The physical evaluation revealed no evidence of folliculitis, acne or ingrown hair.  The physician wrote another prescription for Azithromycin.

The Veteran had a second DRO hearing in January 2010.  He testified that he has been prescribed Hydrocortisone cream and Azithromycin almost constantly during the past 12 months.  He said his doctors told him that Doxycycline, Minocycline, and Azithromycin are systemic therapy.

A December 2009 treatment record indicates that the Veteran's prescriptions of Doxycycline, Azithromycin, and Minocycline are examples of past systemic treatment.

The Veteran had a new VA examination in April 2010.  The examiner reviewed the claims file.  The Veteran indicated that he has been unemployed since 2008.  At the time of the examination, the Veteran was taking Azithromycin and using Hydrocortisone cream.  The examiner did not indicate the percentage of the total area and percentage of the total body affected; however, he stated that the Veteran had follicular eruption on the neck and chin bilaterally.

During his Board hearing, the Veteran argued that he is entitled to a 60 percent rating for his skin condition because he has been taking oral antibiotics constantly or almost constantly.  He addressed several treatment records that have been discussed herein.

Finally, the Board reviewed the summary of medicines prescribed since March 2007, the date of claim.  The print out, obtained as of June 2010, shows that from March 2007 through January 2008, he was prescribed Doxycycline for his skin condition.  He was prescribed Azithromycin in February 2008 through July 2008, including a June 2008 prescription for Doxycycline.  In August and September 2008, he was prescribed Minocycline.  Records show that in February 2009 he was prescribed Azithromycin and Doxycycline and prescribed Doxycycline in April 2009.  From August 2009 to May 2010, he was prescribed Azithromycin.  Finally, throughout almost the entirety of the Veteran's claim, he has been prescribed hydrocortisone 2.5%, a cream.

Upon careful review of the evidence, the Board finds that a disability rating greater than 30 percent is not warranted for pseudofolliculitis barbae.  The evidence fails to show that the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  The August 2007 VA examiner noted that the exposed areas affected measured 19 percent while the percent of the entire body affected measured only 2 percent.  In addition, the evidence fails to show that the Veteran has required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  Specifically, the April 2009 VA examiner stated that the Veteran was not prescribed immunosuppressive therapy.  The Board acknowledges the Veteran's contentions that he has taken systemic medications, however, antibiotics such as Azithromycin, Doxycycline, and Minocycline are not the types of systemic therapy contemplated by DC 7806.  While these antibiotics are ingested, thus qualifying as systemic therapy, they are not corticosteroids or immunosuppressive drugs.  Further, the Board notes that while the Veteran has been prescribed Hydrocortisone cream and uses it daily, the treatment is topical, not ingested, and it is used in a localized area on his body.  Therefore, an increased rating cannot be granted based upon the use of Hydrocortisone cream.

Finally, a rating greater than 30 percent is not warranted under DC 7800 as the evidence does not show a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement.  While treatment records indicate skin lesions, papules, pustules and hypopigmentation, none of these conditions were noted to have exceeded 6 square inches as to be considered characteristics of disfigurement under DC 7800.

The Board notes that a staged rating is not applicable in this case.  As discussed above, the competent medical evidence of record does not show that the Veteran's treatment fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  See Fenderson, 12 Vet. App. 119.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating codes for the skin contemplate the Veteran's condition, as discussed above.  To the extent that any further consideration of an extraschedular evaluation is warranted, the evidence does not show frequent periods of hospitalization or marked interference with employment as a result of the service connected pseudofolliculitis.  While the Veteran asserts that he has to spend hours pulling hairs out of his face, this alone, does not constitute marked interference with employment.  In sum, the Board finds that the assigned schedular evaluation is adequate and that there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Referral for an extraschedular rating is not warranted.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran has alleged that his service-connected skin condition has interfered with his ability to maintain employment.  However, a March 2009 statement indicates that he could not work due to a non-service connected left leg disability while a July 2009 statement indicates that he works two jobs.  Simply, the evidence does not show that the Veteran is incapable of obtaining and maintaining employment as a result of his service-connected skin condition or that the condition has substantially interfered with employment.  Thus, neither a referral for an extraschedular rating nor consideration of TDIU benefits is warranted at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of an April 2007 letter that addressed all notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  He was afforded VA medical examinations, as discussed above.  Significantly, the Veteran has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating greater than 30 percent rating for service-connected pseudofolliculitis is denied.



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


